BY THE COMMISSION.
By petition dated March 4, 1974, Rush-In Messenger Service, Inc., the applicant herein, requested the withdrawal of its application in this docket: After considering this request, the commission finds it to be reasonable and valid.
*97The applicant also sought refund of its $500 filing fee. It is the commission’s finding that due to a considerable effort and expense incurred by the commission in processing this application to its present status, the said request should be denied.
It is therefore ordered that the request to withdraw the application of Rush-In Messenger Service, Inc., 2011 South Federal Highway, Ft. Lauderdale, Florida 33316, in Docket No. 72686-CCT, be and the same is hereby granted and that said Docket No. 72686-CCT be and the same is hereby closed. It is further ordered that the applicant’s request for refund of the $500 filing fee in Docket No. 72686-CCT be and the same is hereby denied.
By order of Chairman WILLIAM H. BEVIS, Commissioner WILLIAM T. MAYO and Commissioner PAULA F. HAWKINS, as and constituting the Florida Public Service ommission, this 5th day of June, 1974.
William B. DeMilly Administrative Secretary